Exhibit 10.9

EMPLOYMENT CONTINUITY AGREEMENT

THIS AGREEMENT dated as of                    (the “Agreement Date”) is made by
and between Dominion Resources, Inc. (“DRI” or the “Company”), a Virginia
corporation, and                    (the “Executive”).

ARTICLE I

PURPOSES

The Board of Directors of DRI (the “Board”) has determined that it is in the
best interests of the Company and its shareholders to assure that the Company
will have the continued services of the Executive, despite the possibility or
occurrence of a Change in Control of the Company. The Board believes that this
objective may be achieved by giving key management employees assurances of
financial security in case of a pending or threatened change in control, so that
they will not be distracted by personal risks and will continue to devote their
full time and best efforts to the performance of their duties. The Board also
wants to provide the Executive with compensation and benefits arrangements upon
a Change in Control which are competitive with those of similarly situated
corporations.

ARTICLE II

CERTAIN DEFINITIONS

When used in this Agreement, the terms specified below shall have the following
meanings:

2.1 “Agreement Term” means:

(a) Except as provided in Section 2.1(b), the period commencing on the Agreement
Date and ending on December 31 of the second calendar year following the
Agreement Date. Commencing on the next January 1 after the initial term and each
subsequent January 1, the Agreement Term shall be automatically extended for an
additional one-year term, unless by December 1 of the last year of the initial
term or of any subsequent year in the Agreement Term, the Company shall give
notice to the Executive that the Agreement Term shall not be extended. The
Agreement Term also shall include the Employment Period.

(b) If a Potential Change in Control (as defined below) occurs, the Agreement
Term shall be automatically extended to the later of (i) the period described in
Section 2.1(a) or (ii) 30 days after the date either the Change in Control is
completed or a public announcement is made that the transaction will not occur
(the “Change in Control Extension”). Commencing on the day immediately after the
expiration of the Change in Control Extension, and each subsequent anniversary
of such day, the



--------------------------------------------------------------------------------

Agreement Term shall be automatically extended for an additional one-year term,
unless at least 30 days prior to the last day of the Change in Control Extension
or of any such extended Agreement Term, the Company shall give notice to the
Executive that the Agreement Term shall not be extended. A Potential Change in
Control shall be deemed to have occurred if (i) the Company enters into an
agreement, the consummation of which would result in the occurrence of a Change
in Control of the Company, (ii) the Company or any person publicly announces an
intention to take or to consider taking actions which, if consummated, would
constitute a Change in Control of the Company; or (iii) the Board adopts a
resolution to the effect that a Potential Change in Control of the Company has
occurred for purposes of this Agreement.

2.2 “Accrued Obligation” See Section 5.4(a).

2.3 “Annual Base Salary” See Section 3.2(a).

2.4 “Annual Bonus” See Section 3.2(b).

2.5 “Bonus Plan” See Section 3.2(b).

2.6 “Cause” See Section 4.3.

2.7 “Change in Control” means:

(a) any person, including a “group” as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended, becomes the owner or beneficial
owner of DRI securities having 20% or more of the combined voting power of the
then outstanding DRI securities that may be cast for the election of DRI’s
directors (other than as a result of an issuance of securities initiated by DRI,
or open market purchases approved by the DRI Board, as long as the majority of
the DRI Board approving the purchases is also the majority at the time the
purchases are made); or

(b) as the direct or indirect result of, or in connection with, a cash tender or
exchange offer, a merger or other business combination, a sale of assets, a
contested election, or any combination of these transactions, the persons who
were directors of DRI before such transactions cease to constitute a majority of
the DRI Board, or any successor’s board, within two years of the last of such
transactions.

2.8 “Code” means the Internal Revenue Code of 1986, as amended

2.9 “Disability” See Section 4.1.

2.10 “Disability Effective Date” See Section 4.1

2.11 “Effective Date” means the first date during the Agreement Term on which a
Change in Control occurs. Anything in this Agreement to the contrary
notwithstanding, if a Change in Control occurs and the Executive’s employment
with the Company had

 

2



--------------------------------------------------------------------------------

terminated prior to the date on which the Change in Control occurs, and if it is
reasonably demonstrated by the Executive that such termination of employment
(a) was at the request of a third party who has taken steps reasonably
calculated to effect a Change in Control, or (b) otherwise arose in connection
with or in anticipation of a Change in Control, then for all purposes of this
Agreement, the “Effective Date” shall mean the date immediately prior to the
date of such termination of employment.

2.12 “Employment Period” means the period commencing on the Effective Date and
ending on the third anniversary of such date.

2.13 “Performance Period” See Section 3.2(b).

2.14 “Plans” See Section 3.2(c).

2.15 “Severance Incentive” means the greater of (i) the target annual incentive
under an Incentive Plan applicable to the Executive for the Performance Period
in which the Termination Date occurs, or (ii) the highest actual annual
incentives paid (or payable, to the extent not previously paid) to the Executive
under the Incentive Plan during the three calendar years preceding the calendar
year in which the Termination Date occurs.

2.16 “Termination Date” means the date of termination of the Executive’s
employment; provided, however, that if the Executive’s employment is terminated
by reason of Disability, then the Termination Date shall be the Disability
Effective Date.

2.17 “Welfare Plans” See Section 3.2(d).

ARTICLE III

TERMS OF EMPLOYMENT

3.1 Position and Duties.

(a) The Company agrees to continue the Executive in its employ during the
Employment Period and, subject to Article IV of this Agreement, the Executive
agrees to remain in the employ of the Company subject to the terms and
conditions hereof.

(b) During the Employment Period, the Executive (i) will devote his or her or
her knowledge, skill and best efforts on a full-time basis to performing his or
her or her duties and obligations to the Company (with the exception of absences
on account of illness or vacation in accordance with the Company’s policies and
civic and charitable commitments not involving a conflict with the Company’s
business), and (ii) will comply with the directions and orders of the Board of
Directors, the Chief Executive Officer or other superior officer of the Company
with respect to the performance of his or her duties.

 

3



--------------------------------------------------------------------------------

3.2 Compensation.

(a) Base Salary. During the Employment Period, the Executive shall receive an
annual base salary (“Annual Base Salary”), which shall be paid at a monthly rate
at least equal to twelve times the highest monthly base salary paid or payable,
including any base salary which has been earned but deferred, to the Executive
by the Company in respect of the twelve-month period immediately preceding the
month in which the Effective Date occurs. During the Employment Period, the
Annual Base Salary shall be reviewed no more than 12 months after the last
salary increase awarded to the Executive prior to the Effective Date and,
thereafter, at least annually, and shall be increased at any time and from time
to time as shall be substantially consistent with increases in base salary
awarded to other peer executives of the Company. Annual Base Salary shall not be
reduced after any such increase unless such reduction is part of a policy,
program or arrangement applicable to peer executives of the Company and of any
successor entity, and the term Annual Base Salary as used in this Agreement
shall refer to Annual Base Salary as so adjusted.

(b) Annual Bonus. In addition to Annual Base Salary, the Company shall make or
cause to be made to the Executive an incentive award (the “Annual Bonus”) for
each Performance Period which ends during the Employment Period. “Performance
Period” means each period of time designated in accordance with any annual
incentive award arrangement (“Bonus Plan”) which is based upon performance. The
Executive’s target and maximum Annual Bonus with respect to any Performance
Period shall not be less than the largest target and maximum annual incentive
award payable with respect to the Executive under the Company’s annual incentive
program as in effect at any time in the three-year period immediately preceding
the Effective Date.

(c) Incentive, Savings and Retirement Plans. During the Employment Period, the
Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs (“Plans”) applicable
generally to other peer executives of the Company, but in no event shall such
Plans provide the Executive with incentives or savings and retirement benefits
which, in each case, are less favorable, in the aggregate than the greater of
(i) those provided by the Company for the Executive under such Plans as in
effect at any time during the 90-day period immediately preceding the Effective
Date, or (ii) those provided generally at any time after the Effective Date to
other peer executives of the Company. The Plans shall include both tax-qualified
retirement plans and nonqualified retirement plans.

(d) Welfare Benefit Plans. During the Employment Period, the Executive and/or
the Executive’s family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs (“Welfare Plans”) provided by the Company (including,
without limitation, medical, prescription, dental, disability, salary
continuance, employee life, group life, accidental death and travel accident
insurance benefits), but in no event shall

 

4



--------------------------------------------------------------------------------

such Welfare Plans provide the Executive with benefits which are less favorable,
in the aggregate than the greater of (i) those provided by the Company for the
Executive under such Welfare Plans as were in effect at any time during the
90-day period immediately preceding the Effective Date, or (ii) those provided
generally at any time after the Effective Date to other peer executives of the
Company.

(e) Other Employee Benefits. During the Employment Period, the Executive shall
be entitled to other employee benefits and perquisites in accordance with the
most favorable plans, practices, programs and policies of the Company, as in
effect with respect to the Executive at any time during the 90-day period
immediately preceding the Effective Date, or if more favorable, as in effect
generally with respect to other peer executives of the Company. These other
employee benefits and perquisites include, but are not limited to, vacation, use
of a company car, parking benefits and financial planning.

(f) Stock Incentives. The provisions of the applicable award agreement shall
control the extent, if any, to which (i) any stock incentive award granted to
the Executive under any Plan which has not become exercisable as of the
Effective Date shall vest; (ii) any forfeiture conditions that as of the
Effective Date are applicable to any deferred stock unit, restricted stock or
restricted share units awarded to the Executive by the Company pursuant to the
Dominion Resources, Inc. 2005 Incentive Compensation Plan or any other plan or
arrangement (“Incentive Plans”), a successor plan or otherwise shall lapse; or
(iii) any stock options (including options vested as of the Exercise Date) shall
remain exercisable. If the effect of a Change in Control is not specifically
addressed in the applicable award agreement, (i) on the Effective Date, the
Executive shall become fully vested in any and all stock incentive awards
granted to the Executive under any Plan which have not become exercisable as of
the Effective Date; and (ii) all forfeiture conditions that as of the Effective
Date are applicable to any deferred stock unit, restricted stock or restricted
share units awarded to the Executive by the Company pursuant to any Incentive
Plan or otherwise shall lapse immediately at the Effective Date.

(g) Subsidiaries. To the extent that immediately prior to the Effective Date,
the Executive has been on the payroll of, and participated in the incentive or
employee benefit plans of, a subsidiary of DRI, the references to the Company
contained in Sections 3.2(a) through 3.2(f) and the other Sections of this
Agreement referring to compensation and benefits to which the Executive may be
entitled shall be read to refer to such subsidiary.

ARTICLE IV

TERMINATION OF EMPLOYMENT

4.1 Disability. During the Agreement Term, the Company may terminate the
Executive’s employment upon the Executive’s Disability. The Executive’s
employment shall terminate effective on the 30th day (the “Disability Effective
Date”) after the

 

5



--------------------------------------------------------------------------------

Executive’s receipt of written notice of termination from the Company unless,
before the Disability Effective Date, the Executive shall have resumed the
full-time performance of the Executive’s duties. “Disability” means a condition,
resulting from bodily injury or disease, that renders, and for a six consecutive
month period has rendered, the Executive unable to perform substantially the
duties pertaining to his or her employment with the Company. A return to work of
less than 14 consecutive days will not be considered an interruption in the
Executive’s six consecutive months of disability. Disability will be determined
by the Company on the basis of medical evidence satisfactory to the Company.

4.2 Death. The Executive’s employment shall terminate automatically upon the
Executive’s death during the Agreement Term.

4.3 Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause. For purposes of this Agreement, “Cause” means
(a) fraud or material misappropriation with respect to the business or assets of
the Company, (b) persistent refusal or willful failure of the Executive to
perform substantially his or her duties and responsibilities to the Company,
which continues after the Executive receives notice of such refusal or failure,
(c) conviction of a felony or crime involving moral turpitude, or (d) the use of
drugs or alcohol that interferes materially with the Executive’s performance of
his or her duties.

4.4 Constructive Termination. The Executive may terminate the Executive’s
employment for Constructive Termination at any time during the Employment
Period. “Constructive Termination” means any material breach of this Agreement
by the Company during the Employment Period, including:

(a) the failure to maintain the Executive in the office or position, or in a
substantially equivalent office or position, held by the Executive immediately
prior to the Effective Date;

(b) a material adverse alteration in the nature or scope of the Executive’s
position, duties, functions, responsibilities or authority as compared to the
nature or scope immediately prior to the Effective Date;

(c) a reduction of the Executive’s Annual Base Salary in violation of
Section 3.2(a) or a reduction in the Executive’s Annual Bonus in violation of
Section 3.2(b);

(d) a failure by the Company to provide the Executive with increase in Annual
Base Salary or participation in Bonus Plans or Incentive Plans comparable to
peer executives of the Company;

(e) the failure of any successor to the Company to assume this Agreement;

 

6



--------------------------------------------------------------------------------

(f) a relocation of more than 50 miles of (i) the Executive’s workplace, or
(ii) the principal offices of the Company (if such offices are the Executive’s
workplace), in each case without the consent of the Executive; or

(g) any failure by the Company to comply with Section 3.2(f).

An act or omission shall not constitute Constructive Termination unless (1) the
Executive gives written notice to the Company indicating that the Executive
intends to terminate employment under this Section 4.4; (2) the Executive’s
voluntary termination occurs within 60 days after the Executive knows or
reasonably should know of an event described in subsection (a)-(g) above, or
within 60 days after the last in a series of such events, and (3) the Company
has failed to remedy the event described in subsection (a)-(g) above as the case
may be, within 30 days after receiving the Executive’s written notice. If the
Company remedies the event described in subsection (a)-(g), as the case may be,
within 30 days after receiving the Executive’s written notice, the Executive may
not terminate employment under this Section 4.4 on account of the event
specified in the Executive’s notice.

ARTICLE V

OBLIGATIONS OF THE COMPANY UPON TERMINATION

5.1 If by the Executive for Constructive Termination or by the Company Other
Than for Cause or Disability. If, during the Employment Period, the Company
shall terminate the Executive’s employment other than for Cause or Disability,
or if the Executive shall terminate employment for Constructive Termination, the
Company’s obligations to the Executive shall be as follows:

(a) The Company shall, within thirty business days of such termination of
employment, pay the Executive a cash payment equal to the sum of the following
amounts:

(i) to the extent not previously paid, the Annual Base Salary and any accrued
paid time off through the Termination Date;

(ii) an amount equal to the product of (i) the Annual Bonus (as defined in
Section 3.2(b)) for the Performance Period in which the Termination Date occurs
multiplied by (ii) a fraction, the numerator of which is the number of days
actually worked during such Performance Period, and the denominator of which is
365; or, if greater, the amount of any Annual Incentive paid or payable to the
Executive with respect to the Performance Period for the year in which the
Termination Date occurs; and

(iii) all amounts previously deferred by the Executive under any nonqualified
deferred compensation plan sponsored by the Company, together with any accrued
earnings thereon, and not yet paid by the Company.

 

7



--------------------------------------------------------------------------------

(b) The Company shall, within thirty business days of such termination of
employment, pay the Executive a cash payment equal to three (3) times the sum of
the Executive’s Annual Base Salary and the Severance Incentive.

(c) The provisions of the applicable award agreement shall control the extent,
if any, to which (i) any stock incentive award granted to the Executive under
any Plan which has not become exercisable as of the Termination Date shall vest;
(ii) any forfeiture conditions that as of the Termination Date are applicable to
any deferred stock unit, restricted stock or restricted share units awarded to
the Executive by the Company pursuant to the Incentive Plan, a successor plan or
otherwise shall lapse; or (iii) any stock options (including options vested as
of the Termination Date) shall remain exercisable. If the effect of a Change in
Control is not specifically addressed in the applicable award agreement, (i) on
the Termination Date, the Executive shall become fully vested in any and all
stock incentive awards granted to the Executive under any Plan which have not
become exercisable as of the Termination Date; and (ii) all forfeiture
conditions that as of the Termination Date are applicable to any deferred stock
unit, restricted stock or restricted share units awarded to the Executive by the
Company pursuant to the Incentive Plan, a successor plan or otherwise shall
lapse immediately.

(d) Except as provided in subsections (e) and (f), during the Employment Period
(or until such later date as any Welfare Plan of the Company may specify), the
Company shall continue to provide to the Executive and the Executive’s family
welfare benefits (including, without limitation, disability, individual life and
group life insurance benefits, but excluding medical or other health plans)
which are at least as favorable as those provided under the most favorable
Welfare Plans of the Company applicable (i) with respect to the Executive and
his or her family during the 90-day period immediately preceding the Termination
Date, or (ii) with respect to other peer executives and their families during
the Employment Period. In determining benefits under such Welfare Plans, the
Executive’s annual compensation attributable to base salary and incentives for
any plan year or calendar year, as applicable, shall be deemed to be not less
than the Executive’s Annual Base Salary and Annual Incentive. The cost of the
welfare benefits provided under this Section 5.1(d) shall not exceed the cost of
such benefits to the Executive immediately before the Termination Date or, if
less, the Effective Date. Notwithstanding the foregoing, if the Executive
obtains comparable coverage under any Welfare Plans sponsored by another
employer, then the amount of coverage required to be provided by the Company
hereunder shall be reduced by the amount of coverage provided by such other
employer’s Welfare Plans.

(e) If the Executive elects to convert any group term life insurance to an
individual policy, the Company shall pay all premiums for 12 months and the
Executive shall cease to participate in the Company’s group term life insurance.

(f) The Executive’s eligibility for any retiree medical coverage shall be
determined under the relevant plan, with additional age or service credited
provided in the Executive’s employment agreement, if any. The Executive’s rights
under this

 

8



--------------------------------------------------------------------------------

Section shall be in addition to and not in lieu of any post-termination
continuation coverage or conversion rights the Executive may have pursuant to
applicable law, including, without limitation, continuation coverage required by
Section 4980B of the Code (“COBRA Continuation Coverage”). If the Executive is
not eligible for retiree medical coverage and elects to receive COBRA
Continuation Coverage, the Company shall pay all of the required premiums for
the Executive and/or the Executive’s family for 12 months after the Termination
Date. For purposes of determining eligibility for and the time of commencement
of retiree benefits under any Welfare Plans of the Company, the Executive’s
credited service shall be the Executive’s credited service at the Termination
Date plus five years and the Executive’s age shall be deemed to be the
Executive’s age at the Termination Date plus five years. If the Executive is
eligible for additional credited service or deemed age under an employment
agreement or other contract with the Company, the additional service and age
provided by this Section 5.1(f) shall be in addition to any service and/or age
credit provided under an employment agreement or contract.

(g) The Executive shall be fully vested in the Company’s Executive Supplemental
Retirement Plan and Benefit Restoration Plan or any successor or replacement
plans (the “Supplemental Plans”). For purposes of the Supplemental Plans, the
Executive’s credited service shall be the Executive’s credited service at the
Termination Date plus five years and the Executive’s age shall be deemed to be
the Executive’s age at the Termination Date plus five years. The amount payable
under Section 5.1(b) of this Agreement shall be taken into account for purposes
of determining the amount of benefits to which the Executive is entitled under
the Supplemental Plans as though the amount was earned equally over the
Employment Period. If the Executive is eligible for additional credited service
or deemed age under an employment agreement or other contract with the Company,
the additional service and age provided by this Section 5.1(g) shall be in
addition to any service and/or age credit provided under an employment agreement
or contract.

(h) The Company shall, at its sole expense, as incurred, pay on behalf of
Executive up to $25,000 in fees and costs charged by nationally recognized
outplacement firm selected by the Executive to provide outplacement service for
one year after the Termination Date.

(i) For the period stated below, the Company shall continue to pay all premiums
on the Executive’s whole life insurance policy (the “Policy”) issued under the
Executive Life Insurance Program. The payments under Section 5.1(i) are in lieu
of any payments under Section 5.1(d) with respect to the Policy. The premium
payments shall be made until the earlier of:

(i) the fifth anniversary of the Termination Date, or

(ii) the later to occur of the tenth anniversary of the Policy or the Executive
reaching age 64.

 

9



--------------------------------------------------------------------------------

(j) Notwithstanding anything in Sections 5.1(a) through (i) to the contrary, if
the Company should, in its sole discretion, determine that any right to payment
of an amount pursuant to this Agreement (including payments under Article VI)
represents the right to payment of deferred compensation subject to Code
Section 409A (a “Covered Payment”), then the following provisions shall apply:

(i) If, as of the Termination Date, the Executive is a Specified Executive (as
defined below), then no Covered Payment shall be made until as soon as
administratively possible after the date that is six months after the
Termination Date (the “Postponement Date”), and any Covered Payment(s) that
would otherwise have been made to the Executive prior to the Postponement Date
shall be withheld and paid to the Executive on the Postponement Date in a lump
sum. A “Specified Executive” for purposes of this Agreement is any employee of
the Company who, for the twelve month period beginning on any April 1, was, at
any time during the twelve month period ending on the immediately preceding
December 31, a “key employee” of the Company within the meaning of Code
Section 416(i) (without regard to subparagraph (5) thereof).

(ii) Notwithstanding any other provision of the Agreement to the contrary,
(A) the time or schedule of any Covered Payment shall not be accelerated for any
reason, except as may be specifically provided under Treas. Regs.
Section 1.409A-3(j) or any successor provision; and (B) except as otherwise
provided in Section 5.1(j)(i), above, or as may be specifically provided in
Treas. Regs. Section 1.409A-2(b)(7) or any successor provision, no Covered
Payment shall be delayed to a date after the designated payment date.

(k) Notwithstanding any provision of this Agreement to the contrary, if the
Executive becomes entitled to payment and/or benefits provided by this Agreement
or any other amounts in the nature of compensation, whether alone or together
with other payments or benefits that the Executive receives or realizes or is
then entitled to receive or realize from the Company or any of its affiliates or
any other person whose actions result in a change of ownership or effective
control of the Company, and such payments and/or benefits would constitute an
“excess parachute payment” within the meaning of Code Section 280G and/or any
corresponding and applicable state law provision, the payments and/or benefits
provided to the Executive under this Agreement will be reduced by reducing the
amount of payments and benefits payable to the Executive (the “280G Reduction”)
to the extent necessary so that no portion of the Executive’s payments or
benefits will be subject to the excise tax imposed by Section 4999 of the Code
or any interest or penalties are incurred by the Executive with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”); but only if (A) the
net amount of such payments and benefits, as so reduced (and after subtracting
the net amount of federal, state and local income and employment taxes on such
reduced payments and benefits) is greater than or equal to (B) the net amount of
such payments and benefits without such reduction (but after subtracting the net
amount of federal, state and local

 

10



--------------------------------------------------------------------------------

income and employment taxes on such payments and benefits and the amount of
Excise Tax to which the Executive would be subject in respect of such unreduced
payments and benefits). Any 280G Reduction pursuant to this paragraph shall be
effectuated by reducing the payments and benefits hereunder, to the extent
necessary, in the following order: (A) any severance payment due pursuant to
Section 5.1(b), (B) any premiums on life insurance under Section 5.1(i), (C) any
premiums on life insurance under Section 5.1(e), and (D) the additional credited
service or deemed age pursuant to Section 5.1(g).

5.2 If by the Company for Cause. If the Company terminates the Executive’s
employment for Cause during the Employment Period, this Agreement shall
terminate without further obligation by the Company to the Executive, other than
the obligation immediately to pay the Executive in cash the Executive’s Annual
Base Salary through the Termination Date, plus any accrued paid time off, in
each case to the extent not previously paid.

5.3 If by the Executive Other Than for Constructive Termination. If the
Executive terminates employment during the Employment Period other than for
Constructive Termination, Disability or death, this Agreement shall terminate
without further obligation by the Company, other than the obligation immediately
to pay the Executive in cash the Executive’s Annual Base Salary through the
Termination Date, plus any accrued paid time off, in each case to the extent not
previously paid.

5.4 If by the Company for Disability. If the Company terminates the Executive’s
employment by reason of the Executive’s Disability during the Employment Period,
this Agreement shall terminate without further obligation to the Executive,
other than:

(a) the Company shall pay the Executive in cash all amounts specified in
Sections 5.1(a)(i), (ii), (iii) and 5(b), in each case, to the extent unpaid as
of the Termination Date (such amounts collectively, the “Accrued Obligations”),

(b) the Executive shall be fully vested in the Company’s Supplemental Plans; and

(c) the Executive’s right after the Disability Effective Date to receive
disability and other benefits at least equal to the greater of (1) those
provided under the most favorable disability Plans applicable to disabled peer
executives of the Company in effect immediately before the Termination Date, or
(2) those provided under the most favorable disability Plans of the Company in
effect at any time during the 90-day period immediately before the Effective
Date.

5.5 If upon Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligation to the Executive’s legal representatives under this
Agreement, other than the obligation immediately to pay the Executive’s estate
or beneficiary in

 

11



--------------------------------------------------------------------------------

cash all Accrued Obligations (as defined in Section 5.4(a)) and to provide the
benefits as stated in Section 5.4(b). In addition, the Executive’s family shall
be entitled to receive death benefits at least equal to the most favorable death
benefits provided under Plans and Welfare Plans of the Company to the surviving
families of peer executives of the Company, but in no event shall such Plans and
Welfare Plans provide benefits which in each case are less favorable, in the
aggregate, than the most favorable of those provided by the Company to the
Executive under such Plans in effect at any time during the 90-day period
immediately before the Effective Date.

ARTICLE VI

EXPENSES AND INTEREST

6.1 Legal Fees and Other Expenses. The Company will pay all reasonable fees and
expenses, if any, (including, without limitation, legal fees and expenses) that
are incurred by the Executive to enforce this Agreement and that result from a
breach of this Agreement by the Company.

6.2 Interest. If the Company does not pay any amount due to the Executive under
this Agreement within three days after such amount became due and owing,
interest shall accrue on such amount from the date it became due and owing until
the date of payment at a annual rate equal to 200 basis points above the base
commercial lending rate published in The Wall Street Journal in effect from time
to time during the period of such nonpayment.

ARTICLE VII

NO SET-OFF OR MITIGATION

7.1 No Set-off by Company. The Executive’s right to receive when due the
payments and other benefits provided for under this Agreement is absolute,
unconditional and subject to no set-off, counterclaim or legal or equitable
defense. Any claim which the Company may have against the Executive, whether for
a breach of this Agreement or otherwise, shall be brought in a separate action
or proceeding and not as part of any action or proceeding brought by the
Executive to enforce any rights against the Company under this Agreement.

7.2 No Mitigation. The Executive shall not have any duty to mitigate the amounts
payable by the Company under this Agreement by seeking new employment following
termination. Except as specifically otherwise provided in this Agreement, all
amounts payable pursuant to this Agreement shall be paid without reduction
regardless of any amounts of salary, compensation or other amounts which may be
paid or payable to the Executive as the result of the Executive’s employment by
another employer.

 

12



--------------------------------------------------------------------------------

ARTICLE VIII

NON-EXCLUSIVITY OF RIGHTS

8.1 Waiver of Other Severance Rights. To the extent that payments are made to
the Executive pursuant to Section 5.1 of this Agreement, the Executive hereby
waives the right to receive benefits under any plan or agreement (including an
offer of employment or employment contract) of the Company or its subsidiaries
which provides for severance benefits (except as provided in Section 5.1(b)).

8.2 Other Rights. Except as provided in Section 8.1, this Agreement shall not
prevent or limit the Executive’s continuing or future participation in any
benefit, bonus, incentive or other plans provided by the Company or any of its
subsidiaries and for which the Executive may qualify, nor shall this Agreement
limit or otherwise affect such rights as the Executive may have under any other
agreements with the Company or any of its subsidiaries. Amounts which are vested
benefits or which the Executive is otherwise entitled to receive under any plan
of the Company or any of its subsidiaries and any other payment or benefit
required by law at or after the Termination Date shall be payable in accordance
with such Plan or applicable law except as expressly modified by this Agreement.

ARTICLE IX

MISCELLANEOUS

9.1 No Assignment. The Executive’s rights under this Agreement may not be
assigned or transferred in whole or in part, except that the personal
representative of the Executive’s estate will receive any amounts payable under
this Agreement after the death of the Executive. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

9.2 Successors. The rights and obligations of the Company under this Agreement
will inure to the benefit of and will be binding upon the successors and assigns
of the Company. Before or upon a Change in Control, the Company shall obtain the
agreement of the surviving or acquiring corporation that it will succeed to the
Company’s rights and obligations under this Agreement.

9.3 Rights Under the Agreement. The right to receive benefits under the
Agreement will not give the Executive any proprietary interest in the Company or
any of its assets. Benefits under the Agreement will be payable from the general
assets of the Company, and there will be no required funding of amounts that may
become payable under the Agreement. The Executive will for all purposes be a
general creditor of the Company. The interest of the Executive under the
Agreement cannot be assigned, anticipated, sold, encumbered or pledged and will
not be subject to the claims of the Executive’s creditors.

 

13



--------------------------------------------------------------------------------

9.4 Notice. For purposes of this Agreement, notices and all other communications
must be in writing and are effective when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
Executive or his or her personal representative at his or her last known
address. All notices to the Company must be directed to the attention of the
Corporate Secretary with a copy to the General Counsel. Such other addresses may
be used as either party may have furnished to the other in writing. Notices of
change of address are effective only upon receipt.

9.5 Miscellaneous. The Executive and the Company agree that, effective as of the
execution of this Agreement, any prior Employment Continuity Agreement between
the Executive and the Company is null and void. This instrument contains the
entire agreement of the parties. To the extent not governed by federal law, this
Agreement will be construed in accordance with the laws of the Commonwealth of
Virginia, without reference to its conflict of laws rules. No provisions of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing and the writing is signed by the Executive
and the Company. A waiver of any breach of or compliance with any provision or
condition of this Agreement is not a waiver of similar or dissimilar provisions
or conditions. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of any other provision
of this Agreement, which will remain in full force and effect. This Agreement
may be executed in one or more counterparts, all of which will be considered one
and the same agreement.

9.6 Tax Withholding. The Company may withhold from any amounts payable under
this Agreement any federal, state or local taxes that are required to be
withheld pursuant to any applicable law or regulation.

 

14



--------------------------------------------------------------------------------

9.7 Code Section 409A. It is intended that this Agreement comply with the
requirements of Code Sections 409A(a)(2) through (4) and all regulations issued
thereunder. The Agreement shall be interpreted for all purposes in accordance
with this intent and may be amended by the Company at any time if such amendment
is deemed, in the Company’s sole discretion, necessary to satisfy this intent.

IN WITNESS WHEREOF, the Executive and the Company have executed this Agreement
as of the date first above written.

 

 

Executive DOMINION RESOURCES, INC. By:  

 

 

15